Citation Nr: 1631855	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  10-00 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel



INTRODUCTION

The Veteran served on active duty from August 1943 to April 1946.  He died on May [redacted], 2006.  The appellant is the Veteran's surviving spouse.

The appeal arose before the Board of Veterans' Appeals (Board) from a January 2008 decision of the New York, New York, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to the benefit sought.  In September 2011 and in July 2014, the Board remanded this claim for further development.  The case is again before the Board for appellate consideration.

On May [redacted], 2016, in response to the supplemental statement of the case, the appellant's great-niece stated that the appellant "..only requests what is still owed, to wit, burial benefits, which were never (emphasis in the original) received."  However, a November 2006 VA Form 21-8947, Compensation and Pension Award, indicated that the appellant was awarded burial benefits in the amount of $300.00.  Therefore, the issue of entitlement to burial benefits has been resolved and is not before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

During the pendency of this appeal, the appellant's income has exceeded the applicable maximum annual pension limits for a surviving spouse with no dependents.



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 501, 1541, 1542, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.3(b)(4). 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the appellant in September 2006, March 2012, February and March 2014, and in April 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, personnel records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The Board has also attempted several times to obtain income and recurring unreimbursed medical expense information from the appellant.  While some income information can be gleaned from the current record, up-to-date information was not provided.  In addition, while the appellant's great-niece (who is assisting with the claim), has indicated that most of the appellant's medical expenses are covered by Medicare/Medicaid, the only medical expense forms returned were blank and indicated that the Veteran was deceased.  This is despite the fact that they were informed that the Board required the appellant's medical expense information and not the Veteran's.  Therefore, the Board has determined that all reasonable efforts have been made to assist the appellant in establishing entitlement to the benefit sought.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The same is true for any claimant.  As a consequence, it is determined that any further assistance would be futile and the Board will proceed to the merits of the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In the instant case, no such opinion is needed since the decision hinges on whether the appellant has too much income to receive death pension benefits.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

According to 38 C.F.R. § 3.3(b)(4) (2015), improved death pension is a benefit payable to a Veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  Basic entitlement exists if: (a) the Veteran had qualifying service (which the Veteran in this case did), or (b) the Veteran was, at the time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war, AND (c) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  

Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271 (2015).  Social Security Administration benefits are not excluded and count as income.  See 38 C.F.R. § 3.272 (2015).  However, there will be excluded from annual income any unreimbursed medical expenses which have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.   Unreimbursed medical expenses will be excluded when all of the following requirements are met:  (a) they were or will be paid by the spouse for medical expenses of the spouse; (b) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household, and (c) they were or will be in excess of 5 percent of the applicable maximum annual pension rate for the spouse as in effect during the 12-month annualization period in which the medical expenses were paid.  See 38 C.F.R. § 3.272(g)(2)(i-iii) (2015).  

A review of the Veteran's claims folder indicates that he served as a surgical technician during World War II.  At the time of his death, he had no service-connected disabilities.  He died on May [redacted], 2006.

The evidence therefore demonstrates that the Veteran's period of service would render the appellant eligible for nonservice-connected death pension benefits, providing that she met the income requirements for payment of the benefit.

In July 2010, the appellant submitted a statement in which she noted that she had no current income.  In order to acquire more accurate information, the Board remanded the case in September 2011.  On her original claim filed in June 2006, she reported monthly Social Security benefit of $659.00 and $78.00 in weekly earnings.  Data from the Social Security Administration (SSA) dated September 2006 showed a monthly payment of $687.00 with a SMI premium amount of $88.50.  In March 2012 (in response to the RO's March 2012 duty to assist letter), her great-niece, who has indicated she is in charge of the appellant's finances, submitted an Eligibility Verification Report (EVR) that showed monthly Social Security benefit of $768.00.  A February 2014 print-out from the SSA indicated that from February 2006, the appellant received a benefit payment of $687.00 (yearly total of $6,870.00); from December 2006 to December 2007, a monthly payment of $710.00 (yearly total of $8,520.00); from December 2007 to December 2008, a monthly payment of $726.00 (yearly total of $8,712.00), and from December 2008 to December 2010, a monthly payment of $768.00 (yearly totals of $9,216.00).  This form also noted a SMI premium amount of $104.50.  An EVR received in April 2014, showed a monthly benefit of $822.00 (yearly total of $9,864.00).  The income totals exceeded the maximum annual pension rate (MAPR) for every year reported by the appellant.  The MAPR for the applicable years were: $7,094 (2005); $7329 (2006); $7,498 (2007); $7933 (2008); $8,219 (2012); and $8,630 (2014).  

Payment could still be made if the appellant's income could be lowered below the maximum annual pension limit.  One way to reduce income, is to deduct recurring, unreimbursed medical expenses; these expenses must exceed 5 percent of the maximum annual pension limit (in 2006, this would have been expenses in excess of $354.00).  The appellant did not have medical expenses in excess of 5 percent of the maximum annual pension limit in 2006, thus they could not be used to reduce her income.  The Board attempted on two occasions, in 2011 and 2014, to obtain up-to-date information on the appellant's unreimbursed medical expenses in order to lower her income to the point that she could be paid death pension benefits.  In response, the appellant's great-niece returned expense report forms that indicated that the Veteran was deceased; they noted no medical expense information pertaining to the appellant.  However, in a letter provided on April 10, 2014, the appellant's great-niece stated as follows: "If you are looking for [the appellant's] medical expenses, she currently receives and has received Medicare AND Medicaid; therefore, she has not paid any substantial expenses out-of-pocket for her own medical needs."  While no specific expenses were reported, this statement strongly supports the conclusion that any medical expenses that the appellant does have would not exceed 5 percent of the maximum annual pension limits and would not reduce her income to the point that payment of nonservice-connected death pension benefits would be permissible.  

The Board does note that the appellant had reported other expenses that she thought should be used to reduce her income.  These included her mortgage, homeowner's insurance and utilities.  However, these expenses cannot be used to lower income for VA purposes.

As a consequence, entitlement to nonservice-connected death pension benefits must be denied because, during the entire pendency of this appeal, the appellant's income has exceeded the applicable maximum annual pension limits for a surviving spouse with no dependents.  


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


